DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the correspondence filled on 1/21/22.

Allowable Subject Matter

Examiner's Statement of Reasons for Allowance/Examiner's Amendment/Comment:

Independent claim is interpreted based on Fig. 6-7 and associated specification disclosure. The cited prior art failed to teach and suggest every limitation of the claims as presented. The prior art of record does not disclose, teach, or suggest neither singly nor in combination the claimed limitations of independent claim(s) as a whole.

Following are the prior art made of record and not relied upon. These are considered pertinent to applicant’s disclosure.

Document Number
Date
Inventor Names
Classification
US-20100006087 A1
01-2010
GILON; YOEL
F24S50/40
US-20100058222 A1
03-2010
Bergstrom; Peter A.
G06T19/00
US-8531562 B2
09-2013
Schmidt; Roger
H04N5/23212
US-8577120 B1
11-2013
Koshti; Ajay M.
G06T7/0004
US-9004753 B1
04-2015
Maresca, Jr.; Joseph W.
G01N25/72
US-9787913 B1
10-2017
Koshti; Ajay M.
G01J5/0003


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion

For the reasons above, claims 1-17 and 19-20 have been allowed and remain pending.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIM N NIRJHAR whose telephone number is (571)272-3792.  The examiner can normally be reached on Monday - Friday, 8 am to 5 pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on (571)272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NASIM N NIRJHAR/Primary Examiner, Art Unit 2482